DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Myhre et al. (20160010423 – Myhre) in view of Cornelissen (WO 2018083069).
Myhre discloses a method comprising:
Re claim 1:
providing an energetics device 21 (i.e., fig. 2) comprising at least one charge (i.e., pgh. 58, explosive charges); 
 the well 1 is provided with inner casing/tubular 3) and 
detonating the at least one charge 21 (i.e., fig. 3) to create an outwardly directed pressure wave over a full 360 radiation angle (i.e., pgh. 59, closure, contraction, buckle, in annulus) in a plane transverse to a longitudinal axis of the wellbore tubular 3 at the location of the energetics device; 
plastically deforming the wellbore tubular 3 with the pressure wave at the selected depth thereby forming a circumferential recess into an inner surface of the wellbore tubular 3 whereby forcing the outer surface of the wellbore tubular 3 at the selected depth into the surrounding mud 51 (i.e., fig. 3, pgh. 59, drilling mud). 
However, Myhre is silent on plastically deforming the wellbore tubular at the selected depth into the surrounding cement sheath. Cornelissen teaches (i.e., abstract, fig. 3) plastically deforming the wellbore tubular 3 at the selected depth into the surrounding cement sheath 4. It would have been obvious to one of ordinary skill in the art at the time the invention was made to try method of Myhre, with cement sheath, as taught by Cornelissen, for sealing cavities in or adjacent to a cured cement sheath surrounding a well casing of an underground wellbore (i.e., Cornelissen, page 1:5-7)
Cornelissen further discloses,
Re claim 2, cavities in or adjacent to the cement sheath 4 of cured cement are sealed as the outer surface of the wellbore tubular 3 is forced into the surrounding cement sheath 4 (i.e., fig. 3).  

Re claim 6, the cement sheath 4 fills up an annular space between the wellbore tubular 3 and a surrounding support structure 5 (i.e., fig. 3).  
Re claim 7, the wellbore tubular 3 is a casing (i.e., abstract, well casing) cemented in place by said cement sheath 4 (i.e., fig. 3).  
Re claim 8, said casing 3 is cemented in place against formation rock 5 (i.e., page 7:17, rock).  
Re claim 9, said casing 3 extends longitudinally through another casing 5 (i.e., pgh. 7:17, outer well casing) and at least at the selected depth is cemented (by cement sheath 4) in place against the other casing 5 (i.e., fig. 3).  
Re claim 10, the other casing 5 is cemented (by cement sheath) in place within the wellbore, as well.
Myhre further discloses,
Re claim 4, a radiation pattern of the outwardly directed pressure wave function of polar angle is centered around said plane and decreases with latitude (this is generally developed when explosive charge 21 detonated since the detonation wave/pressure wave weaken when traveling from the center), wherein latitude is defined relative to the plane (i.e., fig. 3).  
Re claim 5, plastically deforming the wellbore tubular 3 comprises locally straining the wellbore tubular to above yield point but below rupture point (i.e., fig. 3 depicts the tubular 3 is not ruptured).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.